UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-11115
                           Summary Calendar



                        LOUIS CHARLES SHEPTIN,

                                                 Petitioner-Appellant,


                                VERSUS


      LESTER FLEMING, Warden, Federal Medical Center-Fort Worth,

                                                 Respondent-Appellee.




             Appeal from the United States District Court
                    For the North District of Texas
                         USDC No. 4:02-CV-533-A
                            March 12, 2003




Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Louis Charles Sheptin, federal inmate # 90355-024, appeals the

dismissal of his petition for habeas relief, filed pursuant to

28 U.S.C. § 2241, in which he alleged that he was entitled to

sentence credit for time served while he was an escapee.           The


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court dismissed Sheptin’s petition because he failed to

exhaust his administrative remedies.     Sheptin has waived the only

appellate issue by failing to brief it.   Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9)(A) and (B).

          Sheptin’s motion to supplement his brief is DENIED.   The

judgment of the district court is AFFIRMED.    Sheptin’s motion for

the appointment of counsel is also DENIED.




G:\OPIN-SC\02-11115.opn.wpd        2